AO 245 B AWDNC Rev. 02/11) Judgment in a Criminal Case rey [ithe

 

Defendant: Wanda Skillington Greene Judgment- Page 2 of 6
Case Number: DNCW118CR000088-001

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
EIGHTY-EQUR (84) MONTHS ON EACH OF COUNT 5 IN 1:18CR47, COUNT 13 IN 1:18CR68, AND COUNT 31 IN
1:18CR88 AND A TERM OF THIRTY-SIX (36) MONTHS ON COUNT 29 IN 1:18CR68 TO BE SERVED
CONCURRENTLY FOR A TOTAL TERM OF EIGHTY-FOUR (84) MONTHS.

& The Court makes the following recommendations to the Bureau of Prisons:
1. Placed in a facility as close to Asheville, NC as possible, consistent with the needs of BOP.
2. Participation in the Federal inmate Financial Responsibility Program.

({] The Defendant is remanded to the custody of the United States Marshal.

Cl The Defendant shail surrender to the United States Marshal for this District:

(1 As notified by the United States Marshal.
C] At_on..

The Defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

As notified by the United States Marshal.

(2 ~Befere 2 p.m. on .. FILED
OAs notified by the Probation Office. ASHEVILLE, Nc
OCT 07 201
RETURN a7 :

U.S. DISTRICT Coun?
| have executed this Judgment as toner Lf OU } ] ( , TORE W.. BIST. OF NC

 

 

 

 

    
 

Arye (YUH

SD , with a certified copy of this Judgment.

Defgndanj delivered on

| M. Cart,
rier See waTR IOS ay f, by i) Nn (50
Dépatyttarstah—— 9

 

 

Case 1:18-cr-00088-RJC-WCM Document 97 Filed 09/04/19 Page 2 of 6
Case 1:18-cr-00047-RJC-WCM Document 99 Filed 10/07/19 Page 1of1

 

 
